Citation Nr: 1013086	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran was scheduled for a Travel Board Hearing in 
February 2010, however he failed to appear.  Under the 
applicable regulation, if a Veteran fails to appear for a 
scheduled hearing and a request for postponement has not 
been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.702 (d) (2009).  Accordingly, this Veteran's 
request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends his currently diagnosed sleep apnea is 
etiologically related to service.  The Board finds that 
additional development is necessary prior to adjudicating 
this claim.   

Prior to any re-adjudication on the merits of the claim for 
service connection for sleep apnea, the basis for the 
Veteran's claim must be clarified.  The Veteran has claimed 
that his current sleep apnea, as diagnosed by a physician 
after a December 2002 sleep study, began while he was in 
service.  The evidence indicates that his sleep apnea may 
have begun during service.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4) (2009); see Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the [VA] to make a decision on the 
claim.").

The Veteran has provided evidence of a current diagnosis of 
sleep apnea and reported a continuity of symptomatology 
since his period of service in Vietnam.  The Veteran's wife 
provided a 2005 statement that he had problems sleeping 
after returning from Vietnam.  She stated that the Veteran 
would hold his breath while he slept and when she inquired 
as to why he did this, he stated "I'm not holding my breath, 
this is the way I learned to sleep in Vietnam, that way the 
Viet Cong didn't know where I was."  The Veteran's wife 
further reported that his symptoms got worse as the years 
went by and the Veteran would fall asleep sitting up and 
hold his breath while he slept.  

Since the Veteran has reported, and a lay statement 
corroborates, a continuity of symptomatology since his 
service in Vietnam, a medical opinion must be obtained to 
determine whether this claimed disorder is etiologically 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for sleep apnea 
at issue that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The AMC/RO should then obtain these 
records and associate them with the 
claims folder.  

2.  Upon the passage of a reasonable 
amount of time or upon the Veteran's 
response, the Veteran will be afforded 
an examination to ascertain whether any 
current sleep disorder is related to his 
service.  The following considerations 
will govern the examination:

a.	The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b.	After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether the 
Veteran has sleep apnea that is the 
result of service.  If the examiner 
is unable to make a determination 
without resorting to mere 
speculation the examiner should so 
state.  A rationale must be 
provided for any findings rendered.

3.	The AMC/RO will undertake the above-
directed development of this claim and, 
following that development, will review 
and re-adjudicate the Veteran's claim.  
If the benefit sought remains denied, 
the Veteran should be issued an 
appropriate supplemental statement of 
the case, and afforded the opportunity 
to respond.  The AMC/RO should also 
develop the referred claims.  The case 
should then be returned to the Board for 
further appellate review, if otherwise 
in order.

The Veteran is hereby notified that it 
is his responsibility to report for any 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

